Title: Thomas Jefferson to William Caruthers, 3 December 1814
From: Jefferson, Thomas
To: Caruthers, William


          Sir Monticello  Dec. 3 14.
          Your letter of Nov. 22. came to hand yesterday afternoon only: and I sincerely regret it had not been a single day earlier. a few days after you called on me on your way to the North Dr Thornton came and proposed to lease the Natural bridge for the purpose of establishing a shot manufactory. I told him at once you had applied for it for the same purpose a few days before, & must have a preference. he expressed much concern at the disappointment, being then on his way to the lead mines to contract for lead. I at length agreed if he could find a secondary situation on the bank, I would lease it to him: but that you must have the bridge, if you chose it on your return, as you were not entirely decided when you passed on. I then had occasion for the first time to turn my mind to the principles on which a rent should be fixed, and we agreed that he should pay 150.D. a year for a site. he went on to the mines and contracted for the whole lead which could be furnished there in one year. he called on me again the evening before last, and still pressed for the bridge. I considered that when you went Northwardly you were undecided, that you were to let me know on your return, that you had been back some time, & I had heard nothing from you, and Dr Thornton informed me he had spoken with a person in Richmond who he understood was to have had some concern with you in the enterprise, who told him you had been returned some time, had got no workmen, & that it seemed the speculation would not answer & must be abandoned. he told me also it was his purpose to propose to you a part in the concern, if you chose it. under these circumstances I really supposed the thing abandoned by you, & that I ought not to lose a certain offer. I therefore executed a lease for 5. years to the Doctor, with which he had left me about 6. hours when your letter came to hand.—this, Sir, is an exact statement of what has passed on this occasion, and I sincerely regret that I did not recieve your letter a few hours only sooner; as it was my desire and purpose to have given you a preference to any other applicant whatever. and I shall be gratified if your taking part in a joint concern should be more eligible to you than one in rivalship, and especially after you had been forestalled in the produce of the mines, which of itself excluded every rival.—I hope you will find in these circumstances my excuse for acting on the belief that you had abandoned your views on this object, and that you will accept the assurance of my great esteem and respect.
          Th: Jefferson
        